Case 1:20-cv-02281-ER Document 2 Filed 03/13/20 Page 1 of 14

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK |

“feens ne Pubiar Av iuA

 

 

Write the full name of each plaintiff.

 

(Include case number if one has been
assigned)

be Ltn Cran a [ide rer

1 X

 

 

Write the full name of each defendant. The names listed
above must be identical to those contained in Section I.

EMPLOYMENT DISCRIMINATION COMPLAINT

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed with
the court should therefore not contain: an individual’s full social security number or full birth
date; the full name of a person known to be a minor; or a complete financial account number. A
filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number. See Federal Rule
of Civil Procedure 5.2.

 

 

 

Rev. 3/24/17 gg itt
eV
Case 1:20-cv-02281-ER Document 2 Filed 03/13/20 Page 2 of 14

i PARTIES
A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional!
pages if needed.

Ben drs — be. LiL A

 

 

 

 

 

First Name "Middle Initial Last Name
j Sy Seti Place
Street Address . .
MJopurmk a 076 GO
County, City State, Zip Code
O[7 - 23- 1403 Pabierstere HTH AIL Gon)
Telephone Number Eniail Address (if available)

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the

labor organizations, or moyen agencies.) ) Attach additional t pages if needed.

Defendant 1: L I ron Crink Vc hlioled

Name

 

 

Address where defendant may be se ed

(250 Ave fl Pthe Amauces
County City State NEW GRE load

Defendant 2:

 

Name

 

Address where defendant may be served

 

County, City State Zip Code

Page 2
Case 1:20-cv-02281-ER Document 2 Filed 03/13/20 Page 3 of 14

 

Defendant 3: | | ; one (GG rand Vaetiow ( MeLinbhe)

0 B53 Aye dhe, omeuen->

"Address where deféndant may be served
lQ ¥ (C oy v [OO iA
County, City State Zip Code
II. PLACE OF EMPLOYMENT

The address at which I was employed or sought employment by the defendant(s) is:

 

= Hox

Address

jam ptf Oo rience YC [00

County, City 7 “State Zip Code

I. CAUSE OF ACTION

A. Federal Claims

This employment discrimination lawsuit is brought under (check only the options below
that apply in your case):

Cl Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
employment discrimination on the basis of race, color, religion, sex, or national
origin

The defendant discriminated against me because of my (check only those that
apply and explain):

[] race:

 

color:

 

religion:

O
O
Cl sex:
O

 

 

national origin:

 

Page 3
Case 1:20-cv-02281-ER Document 2 Filed 03/13/20 Page 4 of 14

[] 42 U.S.C. § 1981, for intentional employment discrimination on the basis of race

My race is:

 

a Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 to 634, for
employment discrimination on the basis of age (40 or older)

rs a “— a
I was born in the year: | g 5 5
L] Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796, for employment
discrimination on the basis of a disability by an employer that constitutes a

program or activity receiving federal financial assistance

My disability or perceived disability is:

 

C] Americans with Disabilities Act of 1990, 42 U.S.C §§ 12101 to 12213

employment discrimination on the basis of a a disability

My disability or perceived disability is:

 

29 U.S.C. §§ 2601 to 2654, for

asis of leave for qualified medical or family

ee
@
Pate,
beak
Ne)
NO
Ge
~“

h
XD
Cc

5 Family and Medical Leave Ac
the

employment discrimination on
reasons

o

B. Other Claims
In addition to my federal claims listed above, | assert claims under:

New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297, for
employment discrimination on the basis of age, race, creed, color, national
origin, sexual orientation, military status, sex, disability, predisposing genetic
characteristics, marital status

‘bX New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to 131, for
employment discrimination on the basis of actual or perceived age, race, creed,
color, national origin, gender, disability, marital status, partnership status,
sexual orientation, alienage, citizenship status

“Other ( (may include other relevant federal, state, city, or county law):

cH LA

Page 4
Case 1:20-cv-02281-ER Document 2 Filed 03/13/20 Page 5 of 14

IV. STATEMENT OF CLAIM

A. Adverse Employment Action

The defendant or defendants in this case took the following adverse employment
actions against me (check only those that apply):

CL) did not hire me
terminated my employment
did not promote me

did not accommodate my disability

OO Oo

provided me with terms and conditions of employment different from those of
similar employees

CO

retaliated against me

O

harassed me or created a hostile work environment

[]_ other (specify): Lact (uy Urtix] mo, My LA |
Aus DS > (eb 12 2014 ee

B. Facts ‘) * 2016 feud gp Vbcx

State here the facts that support your claim. Attach additional pages if needed. You should Chit jul
explain what actions defendants took (or failed to take) because of your protected

characteristic, such as your race, disability, age, or religion. Include times and locations, if png Ve :
possible. State whether defendants are continuing to commit these acts against you. }

 

The Qui tid, Vy Dbl mcd Ne [206] plrna/ Wd) 4
frtligad “Mw tA fo ( pacluedtony sf sted i
Per phar wid bec ofhbuss gortgs) pt aptbens' | [RY UR Mention
Dik, hy uti al balled be Hh [tress Uf om NuuG oe

_ftrn! pated. Ltinen GY Yaw (FRY Nu Aagury OU
Wh! Fi prinde Lire tga ey Hy RA war pure’
As additional support for your claim, you may attach any nach aacininalr that you fled ae Yt ke. “a

with the U.S. Equal Employment Opportunity Commission, the New York State Division of hicprltes |
Human Rights, the New York City Commission on Human Rights, or any other government

agency. - Aiud bee view)
Tay aber Lee Gl urbe MAA Ps

pe pM 7 LALA Page 5

 
 

 
Case 1:20-cv-02281-ER Document 2 Filed 03/13/20 Page 6 of 14

V. ADMINISTRATIVE PROCEDURES

For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a Notice of Right to Sue.

Did you file a charge of discrimination against the defendant(s) with the EEOC or any

other government agency? . : hel)
ves (Please attach a copy of the charge to this complaint. S €0 {lt SU

When did you file your charge?

 

[] No
Have y opreceived a Notice of Right to Sue from the EEOC?
ie Yes (Please attach a copy of the Notice of Right to Sue.) ~
What is the date on the Notice? Deb 26 q
When did you receive the Notice? a [hn A, 2626)
[1 No /

 

 

 

VI. RELIEF
The relief I want the court to order is (check only those that apply):
(] direct the defendant to hire me
[1 direct the defendant to re-employ me
[1 direct the defendant to promote me
[] direct the defendant to reasonably accommodate my religion
L] direct the defendant to reasonably accommodate my disability

Y direct the defendant to (specify) (if you believe you are entitled to ‘money

damages, explain that The lees . + 4
and [tine pleing Mf Ly LY LA- at
iin 2.

“Oud dite as ioe /
Af A oye, hittn Duy Cag hey (7 S/N CL He

    

  
 

 

ive [bs ah bine he ie : _

i Wnhong

  
 

 
Case 1:20-cv-02281-ER Document 2 Filed 03/13/20 Page 7 of 14

Littler Mendelson, PC
900 Third Avenue
New York, NY 10022.3298

Rina Bersohn
212.471.4410 direct

December 6, 2019 212.583.9600 main
rbersohn @littler.com

VIA E-MAIL (DOLANDA. YOUNG@EEOC.GOV)

Dolanda Young

Investigator

New York District Office

U.S. Equal Employment Opportunity Commission
33 Whitehall Street, Sth Floor

New York, NY 10004

Re: Bernadine Babien-Avila v. Hilton Grand Vacations
Charge No.: 520-2019-02669

Dear Ms. Young:

This letter and the attached documentation constitute the Statement of Position of
Respondent Hilton Grand Vacations (“HGV”)! in response to the Charge of Discrimination
(‘Charge’) filed by its former employee Bernadine Babien-Avila (“Ms. Avila”).” In her Charge,
Ms. Avila alleges that she experienced age and disability discrimination. As set forth in further

 

1 The entity that employed Ms. Avila is Hilton Resorts Corporation. Although HGV is referenced herein,
Hilton Resorts Corporation was Ms. Avila’s employer.

2 The information and supporting documentation submitted herewith, and that which may be submitted
hereafter, are strictly confidential. Such information and documentation shall not be used for any purpose
other than the resolution of the current Charge and shall not be disseminated to any person without HGV’s
prior written approval. See 42 U.S.C. §§ 2000e-5(b), 2000¢-8(e); 29 C.F.R. §§ 1601.22, 1601. 26; and
56 Fed. Reg. 10847. In addition, this response is based upon our understanding of the facts and the
information reviewed thus far. Although there has not been an opportunity for formal discovery or a
complete formal investigation, this response is submitted for the purpose of aiding the EEOC in its
investigation and facilitating the informal resolution of this matter. This response, while believed to be
accurate, does not constitute an affidavit or a binding statement of HGV’s legal position, nor is it intended
to be used as evidence of any kind in any administrative or court proceeding in connection with Ms.
Avila’s allegations. Because additional facts likely would be uncovered through discovery or following a
full investigation, HGV in no way waives its right to present new or additional information. Moreover, by
responding to the Charge, HGV does not waive, and hereby preserves, any and all substantive and
procedural defenses that may exist to the Charge and to Ms. Avila’s allegations. HGV requests that any
efforts to contact its current employees be directed to its counsel.
Case 1:20-cv-02281-ER Document 2 Filed 03/13/20 Page 8 of 14

Ms. Dolanda Young
December 6, 2019
Page 2

detail below, Ms. Avila’s allegations are entirely without merit, and thus, HGV respectfirlly
requests that the EEOC dismiss Ms. Avila’s Charge.

1, FACTUAL BACKGROUND
A. HGY’s Operations

HGY is an Orlando, FL-based developer and sales agent for timeshare interests. HGV,
through Hilton Resorts Corporation, employs inarkcling associates who work out of various Hilton
properties; their objective is to sell timeshare intcrests to current hotel guests. Marketing associates
must meet certain monthly sales goals; if they fail to meet those goals, then they are subject to
discipline, up to and including termination. Periodically, some marketing associates, including
Ms. Avila, have been terminated due to their repcated failure to achieve their sales goals and for
no other reason.

B. HGY’s Relevant Policies

HGV is an equal opportunity employer and expressly prohibits discrimination and
harassment on the basis of sex, color, race, religion, national origin, age, disability, veteran status,
sexual orientation, gender identity, or any other category protected by law. Any employee who
believes that s/he has witnessed or experienced discrimination or harassment based on protected
group status must report the matter either to Human Resources or to his or her department head.
Employees are assured that they will not be retaliated against for cither filing a discrimination or
harassment complaint or for participating in the investigation of same. Copics of HGV’s equal
employment opportunity and anti-harassment policies, which are contained in its Team Member
Handbook, as well as Hilton Worldwide’s Harassment and Violence Free Workplace Policy
(“Policy”) are attached hereto as Exhibit A. Ms. Avila acknowledged in writing that she had
received a copy of the Policy, that she had reviewed it, and that she understood it. Copies of the
Acknowledgment Form confirming Ms. Avila’s receipt of the Policy as well as an
Acknowledgement of Receipt of Team Member Handbook, both of which were executed by Ms.
Avila, are attached as Exhibit B.

Oe x oy vee

C. Ms. Avila’s Employment with HGV
1. General Information

Ms. Avila worked for HGV as an in property contact (“IPC”) marketing executive from
August 2012 until December 31, 2018. In this role, she was primarily responsible for booking
Hilton guests to attend HGV timeshare presentations and for selling such guests mini-vacation
packages to HGV resorts. A certain percentage of those individuals whom she scheduled to attend
timeshare presentations had to actually attend those presentations in order for her to receive “show
Case 1:20-cv-02281-ER Document 2 Filed 03/13/20 Page 9 of 14

VII. PLAINTIFF’S CERTIFICATION

By signing below, I certify to the best of my knowledge, information, and belief that:

(1) the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are
supported by existing law or by a nonfrivolous argument to change existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Federal
Rule of Civil Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to

proceed without prepayment of fees, each plaintiff must also submit an IFP application.
Marth 12 2020 tire bent [Subern Al

Plaintiff’s Signature
‘Bernadme Babies Ad ed

First Name Middle Initial Last Name

St -" ee S Mtn flor
Nearterod A 016 AK

  

 

 

 

County, City State Zip Code
U7 -33.4- 7763 Pabréen ster o Hrtwacl Con
Telephone N Number Email Address (if available)

I have yead the attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
No he CNo

if you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
§OSse 1:20-Cv-02281:ER Document 2 “Filed 03/13/20 Page 10 of 14

bys 7

  

+

a0 ct
United States District Court
Southern District of New York

  

Pro Se (Nonprisoner) Consent to Receive Documents Electronically

Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

1. Sign up for a PACER login and password by contacting PACER! at
www.pacer.uscourts.gov or 1-800-676-6856;

2. Complete and sign this form.
ifyou consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail.? Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.

IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s

Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

1. You will no longer receive documents in the mail;

2. ifyou do not view and download your documents during your “free look” and
within 15 days of when the court sends the e-mail notice, you will be charged for
looking at the documents;

3. This service does not allow you to electronically file your documents;

4. It will be your duty to regularly review the docket sheet of the case.3

 

1 Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.

? You must review the Court's actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3

3 The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.

500 PEARL STREET |NEW YORK, NY 10007
300 QUARROPAS STREET | WHITE PLAINS, NY 10601

PRO SE INTAKE UNIT: 212-805-0175
rev, 2/9/15
Case 1:20-cv-02281-ER Document 2 Filed 03/13/20 Page 11 of 14

100% Recycled fiber

 

 

80% Post-Consumer

Visit ups.com® or call 1-800-PICK-UPS® (1-800-742-5877)
to schedule a pickup or find a drop off location near you.

Domestic Shipments

 

BUNT FES

SNF MED
220 MAR

f3.*

7 RE Wit the-following services:

ope Is fo

13 Pitz:

UPS Next Day Air’

UPS Worldwide Express”

UPS 2nd Day Air®

 

insert shipping documents

under window from the tof

 

+ To qualify for the Letter rate, UP :

correspondence, urgent docume @

weigh 8 o7. or less. UPS Express,
those listed or weighing more tk
International Shipments |
- The UPS Express Envelope may |
value. Certain countries conside
ups.com/importexport to verify:

 

- To qualify for the Letter rate, the|
UPS Express Envelopes weighing
ato

Note: Express. Envelopes are not &
containing sensitive personal infol
or cash equivalent.

 

 

 

“pongnyand 9 anny 09 Aszquos uoNG “sONeTeY

GULL ZAR

 

 

GTOL/ET NS'ER OSd Zz Nea"ey ART.

i

‘

      

:

i

me

we ke

C

2
c

SDNY PRO

roe
are
kar td

ro

Se |

déd ‘ONDTUE

le

7).
et

mr

et

boi

yeas
fils

20

2

fn
is]

|

-H# ONPMOVAL

YANG LX3N Sal

I

Hi

 

_ Window Envelope
‘Use this envelope with shipping documents printed from a laser
or.inkjet printer on plain paper.

 

VG A@V ZI

|

@682 @169 |

   

Serving you for more than 100 years
United Parcel Service.

ST1E-b29c@ CN wWaLSOTD
da LNOWdsId cS

8I6c# SYOLS SdN SHL
EQbA-vEE (LTB).

BIIAY N3alave

‘Xo not use this envelope for:

PS Ground

PS Standard

PS 3 Day Select®

IPS Worldwide Expedited®

    

 

 
Case 1:20-cv-02281-ER Document 2 Filed 03/13/20 Page 12 of 14
JS 44C/SDNY
REV. 06/01/17

Case 1:20-cv-02281-ER RagumiveR sHie@e03/13/20 Page 13 of 14

The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by focal rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS

Bernedme

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER

NSA

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSA)

(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Prubrer. AvtA “°° Hy Grand Vachon

ATTORNEYS (IF KNOWN)

Judge Previously Assigned

Check if demanded in complaint:

 

 

 

 

DEMAND $

CHECK IF THIS IS ACLASS ACTION
UNDER F.R.C.P. 23

OTHER

Check YES only if demanded in complaint

JURY DEMAND: LI YES

CNO

Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No es[]
if yes, was this case Vol.[_] Invol. [_] Dismissed. No Yes [_] If yes, give date & Case No.
Is THIS AN INTERNATIONAL ARBITRATION CASE? No Yes C4
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY
[ 1367 HEALTHCARE/
{110 INSURANCE [ ]310 AIRPLANE PHARMACEUTICAL PERSONAL | } 625 DRUG RELATED [ ]422 APPEAL
{ 1120 MARINE [ }315 AIRPLANE PRODUCT = INJURY/PRODUCT LIABILITY sevzure OF PROPERTY 28 USC 158
[ ] 130 MILLER ACT LIABILITY [ ] 365 PERSONAL INJURY 24 USC 884 [ ]423 WITHDRAWAL
[1140 NEGOTIABLE [ ]320 ASSAULT, LIBEL & PRODUCT LIABILITY | 1 g90 OTHER 28 USC 157
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL
[ ] 150 RECOVERY OF | ]330 FEDERAL INJURY PRODUCT
OVERPAYMENT & EMPLOYERS' LIABILITY PROPERTY RIGHTS
ENFORCEMENT LIABILITY
OF JUDGMENT | ]340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS
[ 1154 MEDICARE ACT __ [ ] 345 MARINE PRODUCT [ ]830 PATENT
[ 1152 RECOVERY OF LIABILITY [ ] 370 OTHER FRAUD 7
DEFAULTED [ 1350 MOTOR VEHICLE [1371 TRUTHIN LENDING _—‘[. 1835 PATENT-ABBREVIATED NEW DRUG APPLICATION
STUDENT LOANS [ ]355 MOTOR VEHICLE [ ]840 TRADEMARK
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY
[ } 153 RECOVERY OF [ ] 360 OTHER PERSONAL
OVERPAYMENT INJURY [ ]380 OTHER PERSONAL LABOR [ ]861 HIA (1395ff)
OF VETERAN'S [ ]362 PERSONAL INJURY - PROPERTY DAMAGE [ ]862 BLACK LUNG (923)
BENEFITS MED MALPRACTICE [ ]385 PROPERTY DAMAGE __[ ] 710 FAIR LABOR [ ] 863 DIWC/DIWW (405@))
1 1160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT [ ]864 SSID TITLE XVI
SUITS [ ] 720 LABOR/MGMT [ 1865 RSI (405(g))
{ ]190 OTHER PRISONER PETITIONS RELATIONS
CONTRACT [ ]463 ALIEN DETAINEE [ ] 740 RAILWAY LABOR ACT
[ 1195 CONTRACT [ ]510 MOTIONS TO J FEDERAL TAX SUITS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE . VEACT(FMLA)
LIABILITY 28 USC 2255 [ ]870 TAXES (U.S. Plaintiff or
[ ] 196 FRANCHISE CIVIL RIGHTS [ ] 530 HABEAS CORPUS [ ] 790 OTHER LABOR Defendant)
Pisce lf [ ] 535 DEATH PENALTY LITIGATION [ ] 871 IRS-THIRD PARTY
Age [ }540 MANDAMUS & OTHER = [ ] 791 EMPL RET INC 26 USC 7609
[ ]440 OTHER CIVIL RIGHTS SECURITY ACT (ERISA)
(Non-Prisoner)
REAL PROPERTY
441 VOTING IMMIGRATION
[]210 LAND 2 EMPLOYMENT PRISONER CIVIL RIGHTS
CONDEMNATION “[ ]443 HOUSING; — [ } 462 NATURALIZATION
[ ]220 FORECLOSURE ACCOMMODATIONS [ ] 550 CIVIL RIGHTS APPLICATION
{ ]230 RENT LEASE & [ ]445 AMERICANS WITH [ ]555 PRISON CONDITION [ ]465 OTHER IMMIGRATION
EJECTMENT DISABILITIES - [ 1560 CIVIL DETAINEE ACTIONS
[ ]240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ ] 245 TorTPRODUCT _[ ]446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ ]290 ALL OTHER { ]448 EDUCATION
REAL PROPERTY

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDIN

AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
IF SO, STATE:

JUDGE

 

K

NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).

OTHER STATUTES

[ 1375 FALSE CLAIMS
{ ]376 QUI TAM

[ ]400 STATE
REAPPORTIONMENT

[ ]410 ANTITRUST

[ 1430 BANKS & BANKING

[ 1450 COMMERCE

[ ]460 DEPORTATION

[ 1470 RACKETEER INFLU-
ENCED & CORRUPT
ORGANIZATION ACT
(RICO)

[ ]480 CONSUMER CREDIT

[ ]490 CABLE/SATELLITE TV

[ ] 850 SECURITIES/
COMMODITIES/
EXCHANGE

{ ]890 OTHER STATUTORY
ACTIONS
| ]891 AGRICULTURAL ACTS

[ ] 893 ENVIRONMENTAL
MATTERS

[ ] 895 FREEDOM OF
INFORMATION ACT

[ ] 896 ARBITRATION

[ ] 89¢ABMINIG7BATIVE
PROBEDUREALTIREVIEW OR
APBEAL OF ABENCY DECISION

[1886 Sarge OF

STATE STATHTES

rene

OY
3038

$

TAY

'

ea

_
=x
RS

*
*

4039

af
mel

ZO]

ne
oo

@

rJN S.D.NLY.

DOCKET NUMBER

 
Case 1:20-cv-02281-ER Document 2 Filed 03/13/20 Page 14 of 14

(PLACE AN x IN ONE BOX ONLY) ORIGIN
C11 Original. | 9 Removed from [| Remanded |" | 4 Reinstated or | § Transferred from [16 Metialstrict mi? {{pdea! fo District
Proceeding State Court from Reopened (Specify District) ag g

Appellate (Transferred) Magistrate Judge
CI a. all parties represented = Court
4 ° [18 Muttidistrict Litigation (Direct File)
|_| BD. Atleast one party

beet
is pro se. oy Hy :
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
[J 1 U.S. PLAINTIFF [[]2 U.S. DEFENDANT [7] 3 FEDERAL QUESTION [14 DIVERSITY CITIZENSHIP BELOW.

. See (U.S. NOT A PARTY)
“gt . :

CITIZENSHIP OF PRI@SIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DE PTF DEF PTE DEF
CITIZEN OF THIS STATE [11 1 CITIZEN OR SUBJECT OF A [13,13 INCORPORATED and PRINCIPAL PLACE []5 [15
. FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE
CITIZEN OF ANOTHER STATE 42 [ ]2 INCORPORATED or PRINCIPAL PLACE > Xi apa FOREIGN NATION []6 [16
OF BUSINESS IN THIS STATE ‘

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

Pernadic foliin Hit —— GogonCusct
ayy Sain. Plc Naud Coury

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

* 1 4 . 4) . i . ~ 4 ~ 5
Helton C- AK ind Vale hes ned

L350 6 MAre
Pwo. 7 BN ee
BY C (00(F

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: = [_] WHITE PLAINS [|] MANHATTAN

 

DATE SIGNATURE OF ATTORNEY OF RECORD rownre? TO PRACTICE IN THIS DISTRICT
[ ] YES (DATE ADMITTED Mo. Yr. )
RECEIPT # Attorney Bar Code #
Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED
UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)

FP cx ower EP em name @ ova ran DD viet
